COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 KEITH REYNOLDS,                                               No. 08-14-00307-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                        Criminal District Court No. 1
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20090D02381)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until July 31, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brock Benjamin, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 31, 2015.

       IT IS SO ORDERED this 30th day of June, 2015.

                                             PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.